Citation Nr: 0503852	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for PTSD 
and assigned a 50 percent evaluation.  

In July 2003 the veteran filed a substantive appeal and 
elected a Board hearing at a local VA office before a member 
of the Board.  On August 2003 the veteran withdrew his 
hearing request and elected to have the case decided without 
a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served in combat in the Republic of Vietnam from 
January 1970 to September 1970.  He applied for VA 
compensation benefits in April 2001 for PTSD as related to 
his time in active duty.  In support of his claim the veteran 
submitted post-service VA medical records for treatment 
received from December 2000 through October 2001.  These 
records showed that the he suffered from PTSD as a result of 
his experience while in combat in Vietnam.  The veteran 
displayed symptoms of anxiety and irritability.  
Additionally, an October 2001 report described him as being 
in a state of constant depression.  The Global Assessment of 
Functioning (GAF) assigned was 50.

The veteran underwent a VA examination in October 2001.  The 
examination report noted that the veteran had been employed 
as a plumber for 15 years and that in this capacity he 
supervised several employees.  The veteran reported working 
approximately 14 hours a day.  Although the veteran had been 
married for 20 years and was family oriented, the examiner 
found that the veteran was deficient in his social skills.  
He reportedly participated in few, if any, social activities 
and exhibited multiple symptoms of avoidance of social 
contact.  It was also noted that the veteran enjoyed hunting 
because it made him feel powerful.  The clinician opined that 
the disturbance experienced by the veteran as related to his 
PTSD had been ongoing for many years and had caused 
clinically significant impairment in his social, 
occupational, and interpersonal areas of function.  The GAF 
assigned was 60, indicating moderate difficulty in 
functioning.   

Based on the medical opinions provided by the VA clinicians 
and the VA examiner, the RO established service connection 
for PTSD and assigned a 50 percent rating, effective April 
2001.  On September 2002 the veteran filed a notice of 
disagreement contending that he was entitled to a higher 
rating because he was unable to relate to others and 
consequently lived isolated from society.  He specifically 
stated that his abitlity to communicate with personnel on the 
jobsite was deteriorating as a result of PTSD, potentially 
affecting his ability to obtain and maintain gainful 
employment.

Thereafter on July 2003, the veteran submitted a statement 
wherein he disputed interacting with others during work.  He 
claimed that he was not employed as a supervisor, as had been 
previously by the VA examiner recorded in error.  The veteran 
also stated that he took his work orders over the telephone, 
to avoid contact with others, and that he was intolerant of 
authority and social situations.  Lastly, he described his 
hunting practice as a ritual (presumably one developed as a 
result of the PTSD) that he engaged in to remind himself that 
he was still alive.  

In the January 2005 appellant's brief the veteran's 
representative claimed that the veteran's PTSD symptomatology 
had increased in severity during the pendency of the appeal.  
Particularly, it was alleged that the veteran's social skills 
had deteriorated and that the veteran's "need to hunt" was 
or had become ritualistic in nature.  Due to his alleged 
increased impairment a new VA psychiatric examination was 
requested.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 1991) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  

The veteran's most recent VA medical examination for the 
purpose of evaluating the severity of his PTSD was in 
February 2002.  Given the veteran's expressed dissatisfaction 
with the most recent VA compensation examination, the amount 
of time that has elapsed since that time, and his assertion 
that his PTSD is more disabling since he was last examined, 
it is the Board's judgment that there is a duty to provide 
him with a more current VA psychiatric examination.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004); Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).  

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating in 
excess of 50 percent for his service-
connected PTSD, of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for PTSD.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

3.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination.  The claims 
file must be made available to and 
reviewed by the examiner and he or she 
should indicate that the claims file was 
reviewed.  

Following a review of the relevant medical 
evidence in the claims file, to include 
pertinent post-service medical records and 
examination reports, the medical history 
obtained from the veteran, the mental 
status examination, and any tests that are 
deemed necessary, the examiner should 
comment on the current severity of the 
service-connected PTSD, to include a GAF 
score, and the effect, if any, that the 
veteran's PTSD has upon his ability to 
obtain and maintain substantially gainful 
employment.  
  
4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for the assignment of an initial rating 
in excess of 50 percent for PTSD, with 
consideration of any evidence obtained 
since the issuance of the Supplemental 
Statement of the Case (SSOC) in June 
2003, to include whether a staged rating 
is appropriate under Fenderson v. West, 
12 Vet. App. 119 (1999).         

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the June 2003 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



